DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8/10/2021 has been entered.  Claims 1, 3-5, 7-22 are pending in the application with claims 1, 4 amended, claims 10-15 withdrawn, claims 2 and 6 cancelled.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “outer layer layer” where in it appears Applicant inadvertently redundantly recited “layer”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 7-9, 16 and 18-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Howat et al. (US Patent Application Publication No. 2015/0032104, hereinafter Howat).

In regard to claim 1, Howat discloses an endoscope shaft (10, Fig. 1) comprising 
a layered structure (12) comprising an inner layer of plastic (26, Fig. 6), 
an outer layer of plastic (30, Fig. 6) enclosing the inner layer, and 
a structuring layer (28), formed substantially from metal and/or plastic (Par. 33,46, Fig. 8), in a transition region (the transition region is defined as the area encompassing the structuring layer (28) and the area adjacent the structuring layer in which the inner and outer layers are combined due to melting together, Par. 50, Fig. 6) of the inner layer and for the outer layer (Fig. 6), wherein the plastics for the inner layer and of the outer layer are different (Par. 44, 48), and the inner (the inner and outer layers are melted together, Par. 50), the structuring layer including a woven fabric (via multiple braid members (46), Fig. 8) with a multiplicity of holes over a length and circumference of the structuring layer separated by webs of varying width (Par. 45 recites the braid can have a variable braid density) through which bulges of the inner layer protrude into the outer layer and/or of bulges of the outer layer layer protrude into the inner layer (gaps within the braid (28) enable the plastic of the inner and outer layers to flow therethrough to mesh with each other, Par. 50, Fig. 6), wherein the plastic of the inner layer has a melting point that is at least 20°C lower than the melting point of the plastic of the outer layer (Howat teaches the outer layer can be formed of PTFE which has a melting point of 327°C, Par. 48 and the inner layer can be formed of FEP which has a melting point of 260° C, Par. 44).

In regard to claim 4, Howat teaches wherein the structuring layer has a multiplicity of holes which are separated from one another by webs and through which at least a plastic of the inner layer and/or of the outer layer protrudes and in particular forms a part of the meshing of the inner layer and of the outer layer (gaps within the braid (28) enable the plastic of the inner and outer layers to flow therethrough to mesh with each other, Par. 50, Fig. 6).

In regard to claim 5, Howat teaches wherein the structuring layer forms a boundary of the transition region to one of the inner layer or the outer layer of plastic (Fig. 6).


In regard to claim 7, Howat teaches holes wherein holes of the structuring layer have a size of over 0.1 mm (Par. 37 teaches of the conductive element (40) of the braid (28) having a diameter 0.005” (0.127mm), and Fig. 6 illustrates the gap between adjacent braids being greater than a diameter of adjacent braids (28)).

In regard to claim 8, Howat teaches wherein the inner layer and the outer layer are designed meshing together in the transition region in a meandering fashion (via meshing through gaps of the braid tube (28)).

In regard to claim 9, Howat teaches wherein the outer layer is enclosed by at least one external layer, and/or the inner layer encloses at least one internal layer (via heat shrink tube (32) surround the outer layer, Fig. 6).

In regard to claim 16, Howat teaches wherein the plastic of the inner layer has a melting point that is at least 30°C lower than the melting point of the plastic of the outer layer (Howat teaches the outer layer can be formed of PTFE which has a melting point of 327°C, Par. 48 and the inner layer can be formed of FEP which has a melting point of 260° C, Par. 44).

In regard to claim 18, Howat teaches wherein the structuring layer is formed substantially from metal wires and/or plastic fibers, or from a perforated woven fabric of plastic fibers and/or metal wires (Par. 34).

In regard to claim 19, Howat teaches wherein holes of the structuring layer have a size of over 0.2 mm (Each hole of the structuring layer can be formed having a size of 0.564mm based on the wires (0.005”, 0.127mm diameter) of the braid assembly at about 45 picks per inch PPI, Par. 45.  However, Howat teaches the wire can be formed of a diameter ranged from 0.001” to 0.02”, 0.0254mm to 0.508mm, Par. 37 and therefore allows for a wide range for the size of the gaps between wires).

In regard to claim 20, Howat teaches wherein holes of the structuring layer have a size of over 0.5 mm or 1 mm (Each hole of the structuring layer can be formed having a size of 0.564mm based on the wires (0.005”, 0.127mm diameter) of the braid assembly at about 45 picks per inch PPI, Par. 45)..

In regard to claim 21, Howat teaches wherein the webs of the structuring layer have a width of over 0.1 mm (Par. 37 teaches of the conductive element (40) of the braid (28) having a diameter 0.005” (0.127mm)).

In regard to claim 22, Howat teaches wherein the webs of the structuring layer have a width of over 0.2 mm or over 0.5 mm (Par. 37 teaches of the conductive element (40) of the braid (28) having a diameter 0.008” (0.203mm)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Howat et al. (US Patent Application Publication No. 2015/0032104, hereinafter Howat) in view of Sugiyama et al. (US Patent No. 6,458,075, hereinafter Sugiyama).

In regard to claim 3, Howat teaches the plastic of the outer layer is a polyether block amide block copolymer (PEBAX) (Par. 48), but is silent with respect to the plastic of the inner layer is a polyurethane (PU), thermoplastic polyurethane (TPU), a styrene block copolymer, and/or a styrene-ethylene-butylene-styrene (SEBS).
Sugiyama teaches of an analogous medical device comprising a flexible tube (1) having a flexible jacket (30) formed of a meltable inner layer (30A), a meltable outer layer (30B) and an area (30C) that comprises a mixture of the constituent materials of the inner and outer layers (30A,30B) which were mixed in a melten state and then cooled to solidify.  The meltable inner layer is formed of a soft material, such as polyurethane (Col. 3, Lines 47-58).  The meltable outer layer is formed of a harder material, such as polyolefine or polyamide (Col. 3, Lines 47-58).
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the meltable inner tube (30B) of Howat to be formed of polyurethane as taught by Sugiyama since Howat teaches the inner tube can be formed of a wide range of meltable polymeric tubing (Par. 44) and Sugiyama teaches that a soft material, such as polyurethane, can be used to melt with a harder material to form mixed area of the soft and hard materials.  There being no unexpected results in substituting the inner layer of Howat to be formed of polyurethane as taught by Sugiyama.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Howat et al. (US Patent Application Publication No. 2015/0032104, hereinafter Howat) in view of Sugiyama et al. (US Patent No. 6,458,075, hereinafter Sugiyama) and McHale et al. (US Patent Application Publication No. 2005/0171591, hereinafter McHale).

In regard to claim 17, Howat teaches the plastic of the outer layer is a can be formed of a plurality of materials, including PTFE, FEP, PFA, thermoplastic elastomers, polyamide-based thermoplastic elastomers, thermoplastic polyurethanes, polyester-based thermoplastic elastomers and/or PEBAX (Par. 48), but is silent with respect to the outer layer formed of glycol-modified polycyclohexylene dimethylene terephthalate (PCTG).
McHale teaches an analogous medical device, such as a balloon catheter, comprising a catheter shaft (12) that can be formed of any number of suitable materials, including such as polyesters and copolymers thereof such as those sold  including polyalkylene terephthalates such as polyethylene terephthalate (PET)  and polybutylene terephthalate (PBT) available under the tradename of  EKTAR.RTM. available from Eastman Chemical Co.  in Kingsport, Tenn., polycyclohexylene terephthalate (PCT); poly(trimethylene terephthalate) (PTT), and poly(cyclohexanedimethan- ol-co-ethylene terephthalate) (PETG) copolyesters available under the tradename of EASTAR.RTM.  available from Eastman Chemical Co., PCTA available under the tradename of DURASTAR.RTM. available from Eastman Chemical Co., poly(ethylene naphthalate) (PEN) polyester available from DuPont in Wilmington, DE under the tradename of (Par. 35).
	It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the PEBAX outer layer of Howat to be formed of PCTG as taught by McHale since McHale teaches that polyamide and PCTG are known alternatives within the art for forming medical device shafts and that one of ordinary skill in the art would have knowledge of such polymeric materials (Par. 35).

Sugiyama teaches of an analogous medical device comprising a flexible tube (1) having a flexible jacket (30) formed of a meltable inner layer (30A), a meltable outer layer (30B) and an area (30C) that comprises a mixture of the constituent materials of the inner and outer layers (30A,30B) which were mixed in a melten state and then cooled to solidify.  The meltable inner layer is formed of a soft material, such as polyurethane (Col. 3, Lines 47-58).  The meltable outer layer is formed of a harder material, such as polyolefine or polyamide (Col. 3, Lines 47-58).
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the meltable inner tube (30B) of Howat to be formed of polyurethane as taught by Sugiyama since Howat teaches the inner tube can be formed of a wide range of meltable polymeric tubing (Par. 44) and Sugiyama teaches that a soft material, such as polyurethane, can be used to melt with a harder material to form mixed area of the soft and hard materials.  There being no unexpected results in substituting the inner layer of Howat to be formed of polyurethane as taught by Sugiyama.

Response to Arguments
Applicant's arguments filed 8/10/2021 have been fully considered but they are not persuasive.
Applicant argues:
	“Howat at least fails to disclose a structuring layer including a woven fabric with a muliplicity of holes over a length and circumfrence of the structuring layer separated by webs of varying width through which bulges of the inner layer protrude into the outer layer and/or bulges of the outer layer layer protrude into the inner layer.”

The examiner disagrees since Howat discloses the braid (28) can have a variable braid density, Par. 45 and further Howat teaches “The combination of applied energy and pressure exerted by the heat shrink tube 32 forces inner layer 26, second coating 44 on the braid assembly 28, and outer layer 30 to flow locally and redistribute about the circumference of the catheter shaft assembly and melt together” in Par. 50.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/RYAN N HENDERSON/Primary Examiner, Art Unit 3795                                                                                                                                                                                                        October 6, 2021